      Case: 1:19-cv-05883 Document #: 1 Filed: 09/03/19 Page 1 of 7 PageID #:1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

JUAN CARLOS OZUNA BARRIOS,                           )
an individual,                                       )      Case No. 1:19-cv-05883
                                                     )
                              Plaintiff,             )
                                                     )
                      v.                             )
                                                     )
5547 TANOSHI, INC., an Illinois corporation          )
d/b/a TANOSHI SUSHI, and JIN HO HAM,                 )
an individual, a/k/a MIKE HAM,                       )
                                                     )
                              Defendants.            )

                                           COMPLAINT

       The Plaintiff, Juan Carlos Ozuna Barrios, by and through his attorney, Timothy M. Nolan

of the Nolan Law Office, complains against Defendants, 5547 Tanoshi, Inc., an Illinois

corporation d/b/a Tanoshi Sushi (“Tanoshi Sushi”), and Jin Ho Ham, an individual a/k/a Mike

Ham (“Ham”) (collectively the “Defendants”), as follows:

NATURE OF THE SUIT

       1.      This lawsuit arises under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §

201, et seq., the Illinois Minimum Wage Law (“IMWL”), 820 ILCS § 105/1, et seq., and the

Chicago Minimum Wage Ordinance (“CMWO”), § 1-24-10 of the Municipal Code of Chicago,

for Defendants’ failure to pay Plaintiff overtime compensation for hours worked over forty (40)

in a work week, while compensating the Plaintiff on an improper salary basis. Plaintiff is a

former cook, food preparer, dishwasher and cleaner at Defendants’ Tanoshi Sushi restaurant.

JURISDICTION AND VENUE
        Case: 1:19-cv-05883 Document #: 1 Filed: 09/03/19 Page 2 of 7 PageID #:2




        2.      This Court has jurisdiction over Plaintiff’s FLSA claim pursuant to 29 U.S.C. §

216(b) and 28 U.S.C. § 1331. This Court has supplemental jurisdiction over Plaintiff’s state law

and municipal ordinance claims pursuant to 28 U.S.C. § 1367.

        3.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b), because

the facts and events giving rise to Plaintiff’s claims occurred in this judicial district.

THE PARTIES

        4.      Plaintiff Ozuna is a former employee of the Defendants’ Tanoshi Sushi restaurant

located at 5547 N. Clark Street in Chicago, Illinois. Plaintiff Ozuna worked as a cook, food

preparer, dishwasher and cleaner at Defendants’ restaurant from approximately 2010 to July 26,

2019.

        5.      During the course of his employment, Plaintiff regularly used and handled goods

and materials, including perishable food and food products, cleaning products, and tools which

moved in interstate commerce prior to being used or purchased in Illinois.

        6.      Plaintiff resides in and is domiciled in this judicial district.

        7.      Defendant 5547 Tanoshi, Inc. does business as the Tanoshi Sushi restaurant on

North Clark Street in Chicago, Illinois and is engaged in selling and serving prepared food and

beverages to customers for consumption on and off its premises.

        8.      Upon information and belief, Defendant Tanoshi Sushi has earned more than

$500,000.00 in annual gross revenue during 2016, 2017, 2018 and 2019.

        9.      Defendant 5547 Tanoshi, Inc. is registered in Illinois as a corporation and its

officers, registered agent and principal office are located within this judicial district.

        10.     Defendant Ham is an owner of the Tanoshi Sushi restaurant and is the president of

the restaurant’s operating entity, Defendant 5547 Tanoshi, Inc.
       Case: 1:19-cv-05883 Document #: 1 Filed: 09/03/19 Page 3 of 7 PageID #:3




        11.      At all times relevant to this action, Defendant Ham possessed extensive oversight

over the Tanoshi Sushi restaurant and its business operations. Defendant Ham was the ultimate

decision-maker with respect to Defendants’ payroll and wage and hour practices; he possessed

the authority to hire and fire Defendants’ employees; supervised and controlled employee work

schedules or conditions of employment; determined rate and method of payment; and maintained

employment records.

        12.      Upon information and belief, Defendant Ham resides in and is domiciled within

this District.

COMMON ALLEGATIONS

        13.      During the period from September, 2016 through July 26, 2019, Plaintiff regularly

worked at Defendants’ Tanoshi Sushi restaurant six (6) days a week including Monday, Tuesday

and Sunday from 3:00 p.m. to 10:30 p.m., Thursday from 3:00 p.m. to 11:30 p.m., and Friday

and Saturday from 3:00 p.m. to 12:30 a.m. Plaintiff typically did not work on Wednesday.

        14.      Based on his schedule, Plaintiff regularly worked fifty (50) hours in individual

workweeks from September, 2016 through July 26, 2019.

        15.      Defendants paid Plaintiff a weekly salary in the amount of $700.00 during the

period from September, 2016 through July, 2019.

        16.      Defendants did not compensate Plaintiff at one and one-half times his regular

hourly rate of pay for hours worked in excess of forty (40) in individual workweeks.

        17.      Defendants never paid Plaintiff an overtime premium when he worked more than

40 hours in a workweek.
      Case: 1:19-cv-05883 Document #: 1 Filed: 09/03/19 Page 4 of 7 PageID #:4




       18.     In violation of the statutes and implementing regulations of the FLSA, IMWL and

CMWO, 29 C.F.R. § 516, 820 ILCS § 105/8, and Ill. Adm. Code 210.700, Defendants failed to

create, maintain, and preserve complete and accurate payroll records for Plaintiff.

                                          COUNT I
                Violation of the Fair Labor Standards Act – Overtime Wages

       19.     Plaintiff hereby incorporates paragraphs 1 through 18 as though stated herein.

       20.     Throughout his employment with Defendants, Plaintiff was an “employee” of the

Defendants as defined in the FLSA, 29 U.S.C. § 203(e)(1).

       21.     Plaintiff was not exempt from the overtime wage provisions of the FLSA, 29

U.S.C. § 207, 213.

       22.     Throughout Plaintiff’s employment, Defendant Tanoshi Sushi was an “employer”

as defined in the FLSA, 29 U.S.C. § 203(d).

       23.     Defendant Tanoshi Sushi is an “enterprise” within the meaning of the FLSA, 29

U.S.C. § 203 (a)(1), and operated as an enterprise engaged in commerce within the meaning of

the FLSA, U.S.C. 29 § 203(s)(1)(a).

       24.     Pursuant to 29 U.S.C. § 207, for all weeks during which Plaintiff worked more

than forty (40) hours, Defendants were obligated to pay him at a rate of one and one-half times

his regular hourly rate of pay for all hours worked over forty (40) in a workweek.

       25.     Defendants’ failure and refusal to pay overtime wages for hours worked in excess

of 40 per week was a violation of the Fair Labor Standards Act, 29 U.S.C. § 207.

       26.     Defendants’ violation of the Fair Labor Standards Act by refusing to pay

Plaintiff’s overtime wages was willful and not in good faith. Defendants at all times failed to pay

overtime compensation even though Plaintiff was scheduled to work and regularly did work

more than forty (40) hours in a workweek, and Defendants further avoided overtime wage
      Case: 1:19-cv-05883 Document #: 1 Filed: 09/03/19 Page 5 of 7 PageID #:5




obligations by placing Plaintiff on an illegal salary compensation plan paid with non-payroll

checks that did not record the hours of work performed during the applicable pay period. On

information and belief, Defendants’ wage payments to Plaintiff were not reported to federal and

state tax and revenue agencies. Additionally, Defendants failed to record the number of hours

worked by Plaintiffs and other non-exempt employees, and otherwise violated the Act’s record

keeping regulations.

       WHEREFORE, the Plaintiff, Juan Carlos Ozuna Barrios, prays for a judgment against

Defendants 5547 Tanoshi, Inc. d/b/a Tanoshi Sushi and Jin Ho Ham a/k/a Mike Ham, as follows:


       A.      Judgment in the amount of unpaid overtime compensation found due at the rate of
               one and one-half times Plaintiff’s regular hourly rate of pay for all hours which
               Plaintiff worked in excess of forty (40) hours per week;

       B.      Liquidated damages in an amount equal to the amount of unpaid overtime
               compensation found due;

       C.      Reasonable attorneys’ fees and costs incurred in filing and prosecuting this action;
               and

       D.      Such other and further relief as this Court deems appropriate and just.

                                          COUNT II
              Violation of the Illinois Minimum Wage Law – Overtime Wages

       27.     Plaintiff hereby incorporates paragraphs 1 through 18 as though stated herein.

       28.     Throughout his employment with Defendants, Plaintiff was an “employee” under

the IMWL, 820 ILCS § 105/3(d).

       29.     Plaintiff was not exempt from the overtime wage provisions of the IMWL, 820

ILCS § 105/1 et seq.

       30.     Throughout Plaintiff’s employment, Defendants were each an “employer” as

defined in the IMWL, 820 ILCS § 105/3(c).
       Case: 1:19-cv-05883 Document #: 1 Filed: 09/03/19 Page 6 of 7 PageID #:6




       31.     Pursuant to 820 ILCS § 105/4(a), for all weeks during which Plaintiff worked

more than forty (40) hours, he was entitled to be compensated at a rate of one and one-half times

his regular hourly rate of pay.

       32.     Defendants’ failure and refusal to pay overtime wages for hours worked in excess

of 40 per week was a violation of the maximum hour provisions of the IMWL, 820 ILCS §

105/4(a).

       WHEREFORE, the Plaintiff, Juan Carlos Ozuna Barrios, prays for a judgment against

Defendants, 5547 Tanoshi, Inc., d/b/a Tanoshi Sushi, and Jin Ho Ham a/k/a Mike Ham, as

follows:

       A.      Judgment in the amount of unpaid overtime compensation found due at the rate of
               one and one-half times Plaintiff’s regular hourly rate of pay for all hours which
               Plaintiff worked in excess of forty (40) hours per week;

       B.      Statutory interest damages in the amount of two percent (2%) per month of the
               amount of underpayments;

       C.      Reasonable attorneys’ fees and costs incurred in filing and prosecuting this action;
               and

       D.      Such other and further relief as this Court deems appropriate and just.

                                         COUNT III
            Violation of the Chicago Minimum Wage Ordinance – Minimum Wages

       33.     Plaintiff hereby incorporates paragraphs 1 through 18 as though stated herein.

       34.     Plaintiff was an “employee” under the CMWO § 1-24-10 of the Municipal Code

of Chicago and was not exempt from the overtime wage provisions of the CMWO § 1-24-050.

       35.     Defendants were each an “employer” as defined in the CMWO § 1-24-10.

       36.     Under § 1-24-040, for all weeks during which Plaintiff worked more than forty

(40) hours, he was entitled to be compensated at a rate of one and one-half times his regular

hourly rate of pay.
      Case: 1:19-cv-05883 Document #: 1 Filed: 09/03/19 Page 7 of 7 PageID #:7




       37.    Defendants’ failure and refusal to pay overtime wages for hours worked in excess

of 40 per week was a violation of the maximum hour provisions of the CMWO § 1-24-040.

       WHEREFORE, the Plaintiff, Juan Carlos Ozuna Barrios, prays for a judgment against

Defendants, 5547 Tanoshi, Inc., d/b/a Tanoshi Sushi, and Jin Ho Ham a/k/a Mike Ham, as

follows:

       A.     Judgment in the amount of unpaid overtime compensation found due at the rate of
              one and one-half times Plaintiff’s regular hourly rate of pay for all hours which
              Plaintiff worked in excess of forty (40) hours per week;

       B.     Statutory interest damages in the amount of three times the amount of unpaid
              overtime;

       C.     Reasonable attorneys’ fees and costs incurred in filing and prosecuting this action;
              and

       D.     Such other and further relief as this Court deems appropriate and just.




Dated: September 3, 2019                            Respectfully submitted,
                                                    Juan Carlos Ozuna Barrios,
                                                    Plaintiff



                                                    /s/ Timothy M. Nolan
                                                    ____________________________________
                                                    Attorney for the Plaintiff



Timothy M. Nolan (No. 6194416)
NOLAN LAW OFFICE
53 W. Jackson Blvd., Ste. 1137
Chicago, IL 60604
Tel (312) 322-1100
Fax (312) 322-1106
tnolan@nolanwagelaw.com
